19-23185-rdd    Doc 226      Filed 01/08/20    Entered 01/08/20 08:21:22       Main Document
                                              Pg 1 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                     )
RETRIEVAL-MASTERS CREDITORS                          )        Chapter 11
BUREAU, INC.,                                        )
                                                     )        Case No. 19-23185 (RDD)
                                                     )
                                                     )        Jointly Administered


                         NOTICE OF WITHDRAWAL OF CLAIM

       On July2, 2019, the Tennessee Department of Revenue (TDOR) filed proof of claim no.

2 in the case of Retrieval-Masters Creditors Bureau, Inc. Claim has been satisfied. TDOR

hereby gives notice that it wishes to withdraw claim no. 2.



                                              Respectfully submitted,
                                              HERBERT H. SLATERY III
                                              Attorney General & Reporter

                                              /s/ Marvin E. Clements, Jr.
                                              MARVIN E. CLEMENTS, JR. BPR.016031
                                              Senior Assistant Attorney General
                                              Bankruptcy Division
                                              Office of the Tennessee Attorney General
                                              PO Box 20207
                                              Nashville, Tennessee 37202-0207
                                              (615) 741-1935
                                              agbanknewyork@ag.tn.gov




                                                1
19-23185-rdd    Doc 226     Filed 01/08/20    Entered 01/08/20 08:21:22       Main Document
                                             Pg 2 of 2




                                CERTIFICATE OF SERVICE

       I certify that on January 8, 2020 a copy of the foregoing Notice of Withdrawal of Claim
was sent via U.S. mail, postage prepaid, or electronically to the parties set out below.

                                                           /s/ Marvin E. Clements, Jr.


Steven Wilamowsky
Chapman and Cutler LLP
1270 Avenue of the Americas, 30th Floor
New York, NY 10020

U.S. Trustee
United States Trustee
Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014




                                               2
